DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3,6 are canceled.
Claims 1-2,4-5,7-22 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 8/17/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,7-8,10,12-16,18,20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al(US 2010/0214413).

Claim 2: Lin disclose processing circuitry comprises or implements one or both of: a video capture module arranged to capture the image data from the image capture device and to identify the electronic device in the captured image data or a video analysis module arranged to analyse the captured image data and to analyse the electronic device that has been identified in the captured image data by the video capture module in (page 1[0020]; fig.1).
Claim 4: Lin disclose video analysis module is arranged to determine the type of security related task the electronic device is performing in (page 1[0022]).
Claim 5: Lin disclose a security analysis module arranged to determine if the electronic device had been subject to an event that has compromised or may compromise the security of the electronic device or a feedback module arranged to determine when the user has followed the instructions provided to them correctly and is arranged to provide further instructions when the user has not followed the instructions correctly in (page 2[0028],[0030]).
Claim 7: Lin disclose audio or visual output comprises a display arranged to be overlaid on the electronic device in (fig.1,6).
Claim 8: Lin disclose processing circuitry is arranged to determine when the electronic device had been subject to an event that has compromised or may compromise its security as part of the step of determining when the electronic device is performing a security related task in (page 3[0040-0041]).
Claim 10: Lin disclose processing circuitry compares the response of the electronic device to the user’s interaction with the expected response when the electronic device has not been subject to an event that has compromised or may compromise the security of the electronic device, to determine 
Claim 12: Lin disclose authentication device operating in a secure mode in which no data is exchanged between the authentication device and the electronic device in (fig.1; page 2[0023][0026]: ATM Camera C1 and C2 surveils the user(secure mode) where no data is exchanged until user takes initiation). Lin disclose capturing image of the electronic device in (page 2[0023],[0026]The camera C1, C2 can provide analog, or digital signals without limitation, indicative of a two dimensional representation of imagery within a field of view of each the scene). Lin disclose processing the captured image data to determine when the electronic device is performing a security related task and electronic device is determined to be performing a security related task, providing instructions to the user to interact with the electronic device wherein the instructions are based on the processing of the captured image data in (page 2[0036]; fig.6:Image frames from continuous live or pre-recorded analog or digital video signals are being processed in real time(e.g camera view point where to detect tamper event) and transaction detector determined whether there is an ongoing ATM transaction when a customer is actively using the ATM. The transaction detector marks the starting point and the end of a customer transaction by analyzing the changes in the image on a continuous basis). Lin disclose capturing image data of the user interacting with the electronic device and of the response of the electronic device to the user’s interaction and processing the image data to determine when the electronic device has been subject to an event that has compromised or may compromise the security of the electronic device in(fig.6;[0036-0037]: If there is a transaction in process, the control 12 continues to analyze the next change image until the transaction detector determines that the transaction has ended. The tampering detector becomes active and it looks for changes inside the user-defined area that typically covers the surface of the ATM and raises an alarm in the video surveillance system if a change to the ATM surface is detected). Lin disclose advising the user that the electronic device has been subject to an event that has 
Claim 13: Lin disclose processing the captured image data to identify the electronic device in the captured image data in (page 2[0035-0036]).
Claim 14: Lin disclose processing the captured image data to the analyse the electronic device that has been identified in the captured image data in (page 1[0020]).
Claim 15: Lin disclose processing the captured image data to determine the type of security related task the electronic device is performing in (page 1[0022]).
Claim 16: Lin disclose processing the captured image data to determine when the electronic device has been subject to an event that has compromised or may compromise the security of the electronic device or processing the captured image data to determine when the user had followed the instructions provided to them correctly and providing further instructions when the user has not followed the instructions correctly in (page 3[0039]).
Claim 18: Lin disclose processing the captured image data to determine when the electronic device has been subject to an event that has compromised or may compromise its security as part of step of determining when the electronic device is performing a security related task (page 3[0040-0041]).
Claim 20: Lin disclose processing the captured image data to compare the response of the electronic device to the user’s interaction with the expected response when the electronic device had not been subject to an event that has compromised or may compromise the security of the electronic 
Claim 21: Lin disclose processing the captured image data to determine when further information is required from the electronic device to determine when the electronic device has been subject to an event that has compromised or may compromise the security  of the electronic device and providing further instructions to the user to interact with the electronic device when it has been determined that further information is required from the electronic device, wherein the instructions are based on the processing of the captured image data in (page 2[0036]). 
Claim 22: Lin disclose authentication device operating in a secure mode in which no data is exchanged between the authentication device and the electronic device in (fig.1; page 2[0023][0026]: ATM Camera C1 and C2 surveils the user(secure mode) where no data is exchanged until user takes initiation). Lin disclose processing the captured image data to determine when the electronic device is performing a security related task and electronic device is determined to be performing a security related task, providing instructions to the user to interact with the electronic device wherein the instructions are based on the processing of the captured image data in (page 2[0036]; fig.6:Image frames from continuous live or pre-recorded analog or digital video signals are being processed in real time(e.g camera view point where to detect tamper event) and transaction detector determined whether there is an ongoing ATM transaction when a customer is actively using the ATM. The transaction detector marks the starting point and the end of a customer transaction by analyzing the changes in the image on a continuous basis). Lin disclose processing the image data to determine when the electronic device has been subject to an event that has compromised or may compromise the security of the electronic device in(fig.6;[0036-0037]: If there is a transaction in process, the control 12 continues to analyze the next change image until the transaction detector determines that the transaction has ended, The tampering detector becomes active and it looks for changes inside the user-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al(US 2010/0214413) in view of Lazar et al(US 2012/0144455).
Claims 9,19: Lin does not specifically disclose instructions comprise one or more of: instructing the user to move a cursor on the display of the electronic device, instructing the user to click buttons on the electronic device, instructing the user to type information into the electronic device, instructing the .

Allowable Subject Matter
Claims 11,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOSUK SONG/Primary Examiner, Art Unit 2435